DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, Line 3 – “indicate consumption level” should be “indicate a consumption level”
Claim 2, Line 2 – “acquiring mark patterns” should include “a/an/the” preceding “mark patterns” to make clear this is referring back to the previously introduced mark patterns.
Claim 2, Line 5 – “comparing each mark patter…includes” should be “a step of comparing each mark pattern…including 
Claim 14, Line 5 – “indicate consumption level” should be “indicate a consumption level”. 
Claim 14, second paragraph – “each critical pattern is the mark pattern of the corresponding mark structure” should be “wherein each critical pattern of the critical patterns is the mark pattern of the corresponding mark structure”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 11, 14, and 16, and those depending therefrom including claims 3-9, 12-13, 15, and 17-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, Line 9 – The claimed “the plurality of label structures” lacks antecedent basis.”  For the purpose of examination, the examiner will consider this “a plurality of label structures.”  
Claim 1, Line 13 – The claimed “worn out” is indefinite as to what “out” adds to “worn.”  In other words, “worn” is a condition of deterioration while “worn out” implies a certain degree of wear which is not clearly defined or understood.  For example, “worn out” might indicate that the article can no longer perform it’s intended function, might indicate that it is completely worn away, or may be worn to a degree that is merely undesireable, if not unusuable.  For the purpose of consideration, “worn out” will be considered just “worn 
Claim 2, Line 1 – The claimed “acquiring mark patterns of the plurality of mark structures includes acquiring mark patterns” is indefinite as to whether this is saying that “acquiring mark patterns” has been introduced previously, as indicated by “includes acquiring mark patterns,” or whether this is being introduced “as indicated by “acquiring mark patterns.”  In other words, the sentence should either be “acquiring…including” or “wherein the acquiring marking patterns…includes” or “further includes.”  Claim 1 merely mentions “acquiring label graphs” but does not mention acquiring mark patterns.  However, claim 1 introduces “mark patterns.”  Therefore it’s unclear where the “mark patterns” are acquired.  Applicant is advised either to state explicitly in claim 1 that the mark patterns are acquired and then use claim 2 to further 
Claim 2, Line 3 – The claimed “a plurality of mark structures” has already been introduced in claim 1 (“a plurality of mark structures”) and therefore the claimed “a plurality of mark structures” makes indefinite whether these are different mark structures or the same mark structures.  For the purpose of examination, the examiner will consider this “the plurality of mark structures.”  
Claim 2, Lines 6-7 - The claimed “the consumption level of the polishing layer” lacks antecedent basis.  For the purpose of examination, this will be considered “a consumption level of the polishing layer.”  
Claim 10, Line 2 – The claimed “a mark pattern” is indefinite since mark patterns have already been introduced.  For the purpose of examination, the examiner will consider this to be “each mark pattern” 
Claim 11 – The claimed “wherein the mark patterns of different mark layers have a same shape, the same shape including a square” is indefinite.  Since “including” means to take in or comprise as a part of a whole or group, then “including” implies that there are other shapes which are acceptable.  In this case, “including a square” is considered akin to “such as a square.”  For the purpose of examination, the examiner will consider this as the more definite “wherein the same shape comprises a square.”  
Claim 14, second paragraph – The claimed “worn out” is indefinite as to what “out” adds to “worn.”  In other words, “worn” is a condition of deterioration while “worn out” implies a certain degree of wear which is not clearly defined or understood.  For example, “worn out” might indicate that the article can no longer perform it’s intended function, might indicate that it is 
Claim 16 – “and a shape of each mark layer includes a square” is indefinite.  Since “includes” means to take in or comprise as a part of a whole or group, then “includes” implies that there are other shapes which are acceptable.  In this case, “includes a square” is considered akin to “such as a square.”  For the purpose of examination, the examiner will consider this as the more definite “and wherein a shape of each mark layer comprises a square.”  

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition module used to acquire mark patterns of a plurality of mark structures” in claim 14 is considered a computer module with instructions to receive an input (i.e. acquire) such as mark patterns of a plurality of mark structures, as claimed, and equivalents thereof.
“a memory modules used to store critical patterns and a preset value” in claim 14 is considered a computer module with memory with instructions for storing the claimed patterns and values, and equivalents thereof.  
“a determining module connected to the acquisition module and the memory module” in claim 14 is considered a computer module with instructions for performing the claimed function such as comparing data, and equivalents thereof.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2-13, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art such as Raeder (US-6,106,661) uses indicators 430 of different colors stacked on top of each other for determining height, but do not use “mark patterns” as claimed.  Therefore Raedar does not anticipate or render obvious “recognizing that the polishing layer adjacent to a mark structure is worn out every time when the mark pattern is identical to the corresponding critical pattern, and also adding one into a counting number, wherein the counting number is used to count the times that mark patterns match with corresponding critical patterns” as claimed.  

Claim 14, and those depending therefrom including claims 15-20, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-20200030933, US-6,652,764, US-2002/0083577, US-6,331,137, US-5,913,713, and US-2016/0107381 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOEL D CRANDALL/            Examiner, Art Unit 3723